                               Case 8:20-bk-03563-RCT                            Doc 226          Filed 06/15/21             Page 1 of 3




 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:20-bk-03563
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule       F
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 15, 2021                           X /s/ Joy Nichole DeGrasse
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joy Nichole DeGrasse
                                                                       Printed name

                                                                       CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 8:20-bk-03563-RCT                       Doc 226             Filed 06/15/21                 Page 2 of 3

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)           8:20-bk-03563
                                                                                                                                                      Check if this is an
                                                                                                                                                      amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $16,992.00
           Tee Off Temps, Inc.
           c/o Jeffrey J. Saunders, Esq.                                        Contingent
           Crary-Buchanan                                                       Unliquidated
           759 SW Federal Highway, Suite 106                                    Disputed
           Stuart, FL 34994
                                                                             Basis for the claim:    Contract
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                         16,992.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              16,992.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         26746                                               Best Case Bankruptcy
             Case 8:20-bk-03563-RCT       Doc 226     Filed 06/15/21    Page 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
In re:

PERFORMANCE DRIVEN
LANDSCAPING CORP.                                   Case No.8:20-bk-03563-RCT

Debtor.                                             Chapter 11
                                  /

                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the Debtor’s Amendment of Schedule E/F -

Creditors Who Have Unsecured Claims; the Notice of Chapter 11 Bankruptcy Case; and the

Chapter 11 Modified Plan has been served electronically or by regular United States Trustee,

Attention Benjamin Lambers, Esq., 501 E. Polk Street, Suite 1200, Tampa, FL 33602;

Subchapter V Trustee, Debra Jackson, DJJ Consulting LLC, 3670 Mossy Oak Drive, Fort Myers,

FL 33905; Tee Off Temps, Inc., c/o Jeffrey J. Saunders, Esq., Crary-Buchanan, 759 SW Federal

Highway, Suite 106, Stuart, FL 34994; and to the Debtor, Performance Driven Landscaping

Corp., 311 Sarasota Center Blvd., Sarasota, FL 34240 on this 15th day of June, 2021.




                                                    /s/ Benjamin G. Martin
                                                    Benjamin G. Martin
                                                    Attorney at Law
                                                    1620 Main Street, Suite 1
                                                    Sarasota, Florida 34236
                                                    (941) 951-6166
                                                    Florida Bar No. 464661
                                                    skipmartin@verizon.net
